Citation Nr: 1016751	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  05-39 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right leg 
shrapnel wound.

2.  Entitlement to service connection for a neck shrapnel 
wound.

3.  Entitlement to service connection for hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Counsel


INTRODUCTION


The Veteran had active military service from February 1952 to 
January 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in May 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which, in pertinent part, denied entitlement 
to service connection for right leg shrapnel wound, neck 
shrapnel wound, loss of hearing, tinnitus, and PTSD.

The Veteran testified before the undersigned Veterans Law 
Judge at Travel Board hearing held in San Antonio, Texas in 
February 2010.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran served in Korea or participated in combat.

2.  A preponderance of the evidence is against a finding that 
the Veteran has a right leg shrapnel wound that is related to 
service.

3.  A preponderance of the evidence is against a finding that 
the Veteran has a neck shrapnel wound that is related to 
service.

4.  Hearing loss was not diagnosed in service or for many 
years thereafter, and the preponderance of evidence is 
against a finding that the current hearing loss is related to 
service.

5.  Tinnitus was not diagnosed in service or for many years 
thereafter, and the preponderance of evidence is against a 
finding that the current tinnitus is related to service.

6.  There is no independent verification of a stressor in 
service to support a diagnosis of PTSD.

7.  The preponderance of the evidence is against a finding 
that the Veteran has PTSD as a result of his service.


CONCLUSIONS OF LAW

1.  A right leg shrapnel wound was not incurred in or 
aggravated by service. 38 U.S.C.A §§ 1101, 1110, 1112, 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 
3.307 (2009).

2.  A neck shrapnel wound was not incurred in or aggravated 
by service. 38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2009).

3.  Hearing loss was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred 
therein.  38 U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2009).

4. Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A §§ 1101, 1110, 1112, 5103, 5103A (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.303, 3.307 (2009).

5.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).  The notice requirements may be 
satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letter dated in April 2004 and post-adjudication notice by 
letter dated in November 2008.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim, and; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence.

No new disability rating or effective date for award of 
benefits will be assigned as the claims for service 
connection are denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 U.S. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination).

A medical examination was not provided regarding the 
existence or etiology of the claimed right leg and neck 
shrapnel wounds.  VA's duty to assist doctrine does not 
require that the Veteran be afforded a medical examination, 
however, because there is no competent and credible evidence 
that the claimed inservice events took place, which were 
alleged to have resulted in these claimed conditions.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 82-83 (2006); Charles 
v. Principi, 16 Vet. App. 370 (2002); 38 C.F.R. § 3.159 (c).

An audiological examination was provided regarding the nature 
and etiology of the claimed hearing loss and tinnitus 
disabilities, and a medical examination was provided 
regarding the nature and etiology of his claimed PTSD.

All known and available records relevant to the issues on 
appeal have been obtained and associated with the Veteran's 
claim file; and the Veteran has not contended otherwise.

After exhausting all available means, including contacting 
the National Personnel Record Center (NPRC), in July 2005 the 
RO found that the majority of the Veteran's STRs and 
personnel records were unavailable due to a fire at the NPRC 
in 1973.  Thus, there is a heightened obligation to assist 
the claimant in the development of his case.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Case law does not 
establish a heightened "benefit of the doubt," only a 
heightened duty of the Board to consider the applicability of 
the benefit of the doubt, to assist the claimant in 
developing the claim, and to explain its decision when the 
veteran's medical records have been destroyed.  See Ussery v. 
Brown, 8 Vet. App. 64 (1995).

Additional attempts to verify the claimed combat service was 
also attempted through the U.S. Army & Joint Services Records 
Research Center (formerly known as U.S. Armed Services Center 
for Research of Unit Records (USCRUR.))  Such attempts, which 
were made in July 2004, April 2005, October 2005 and June 
2006 likewise failed to confirm the Veteran's claimed combat 
service.  An April 2009 memorandum from the Joint Services 
Records Research Center (JSSRC) Coordinator also addressed 
the inability to confirm the claimed stressor or verify the 
claimed injury.  Thus it appears that all attempts to verify 
combat related service in Korea have been exhausted.

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 
5103A have been considered and satisfied.  Through notices of 
the RO, the claimant has been notified and made aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to 
obtain or development required to create any additional 
evidence to be considered in connection with the claim 
decided on appeal.  Consequently, any error in the sequence 
of events or content of the notice is not shown to prejudice 
the claimant or to have any effect on the appeal.  Any such 
error is deemed harmless and does not preclude appellate 
consideration of the matter being decided, at this juncture.  
See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II. Service Connection

Generally, applicable law provides that service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active duty. 38 U.S.C.A. 
§ 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may 
also be granted for certain chronic diseases, including 
cardiovascular, when such diseases are manifested to a 
compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service. 38 C.F.R. § 
3.303(d).

In order to establish service connection, a claimant must 
generally submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus or 
relationship between the current disability and the in- 
service disease or injury.  Pond v. West, 12 Vet. App. 341, 
346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b).  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.

The Veteran, as a lay witness, can attest to factual matters 
of which he had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well. Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno 
v. Brown, 6 Vet. App. 465 (1994). (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).  See also 
Barr v. Nicholson, 21 Vet. App. 303 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that service connection is warranted for 
right leg and neck shrapnel wounds.  He also contends that 
service connection is warranted for hearing loss and 
tinnitus.  Finally he seeks service-connection for PTSD.  He 
alleges that all these disabilities resulted from combat 
service in Korea, where he claims that he was wounded in 
action on October 3, 1952.  In regards to the hearing loss 
and tinnitus, he alternately claims that these disorders 
resulted from acoustic trauma from being around tanks, not 
only in Korea, but also while stationed in Germany.  He also 
contends that he had additional shrapnel removed at Brooke 
General Hospital in early 1954.

A.  Initial Matters-Determination of Combat Service.

Prior to proceeding with adjudication of the claims, the 
Board finds that it is necessary to determine the nature of 
the Veteran's service in this instance, where there is 
conflicting evidence regarding such service, and where the 
outcome of all claims is contingent on ascertaining the 
nature of his service, which is alleged to include combat.  

The Veteran contends that in October 1952, while serving in 
Korea, he was hit with shrapnel during an attack in which his 
entire battalion was wiped out and his commander was killed.  
He reported in a September 2004 statement that he was 
stationed with the 143rd Tank Battalion in Korea on October 
3, 1952 when he was wounded.  He also submitted a July 2005 
statement in support of claim indicating that he was assigned 
to the 143rd Tank Battalion in Germany, but received orders 
in August 1952 to go to Korea.  He asserted that after being 
wounded in Korea on October 3, 1952, he was sent back to 
Germany.  He said his entire battalion was wiped out in this 
attack.  He indicated that his commander a Captain Gold and 
an individual he knew as Richard Tudeau (the spelling of 
which he was unsure of and which is later spelled out as 
"Trudeau") was also killed.  

To support his contention, the Veteran produced a photocopy 
of a DD-214 indicating that he had service in Korea and that 
he received the Purple Heart.  This copy of the DD-214 
submitted by the Veteran had "Korean (A11)" and "Purple 
Heart" added to block 27; and "Korea Oct. 3, 1952 PL 28" 
added to block 28, and "None" deleted from, block 29.  This 
DD-214 also had added "Mechanic M47" to the list of major 
courses.  

In contrast with this photocopied DD-214, the record contains 
a carbon copy of the original DD-214 containing the Veteran's 
signature in ink; a certified copy of the original DD-214 
filed with Comal County, Texas, in February 1954; which 
contains no reference to any service in Korea, and does not 
reflect that he received the Purple heart or other awards 
denoting combat.  The original document did not contain any 
reference to a Purple Heart or Korean service in block 27, 
and indicated that wounds received in action were "None" in 
block 29.  Aside from the discrepancies concerning the Korean 
service as mentioned above, the photocopy and the carbon copy 
with Veteran's the signature in ink appear identical.  Both 
copies of the DD-214's show he served with the 143rd Tank 
Battalion.  

Morning reports from his unit reflect that he was stationed 
with the 143rd Tank Battalion as of September 1, 1952 with an 
expiration date of February 1954.  During this time period 
his unit was shown to be permanently stationed at Henry 
Kaserne-Munich Germany.  

The report of a January 1954 separation examination contains 
was no notation indicating any type of shrapnel injury, nor 
of any other type of combat injury.

In July 2004, the Joint Services Records Research Center 
(JSRRC) submitted a response in reply to a request for 
records saying the Veteran's service department records were 
likely unavailable as fire-related and that there were no 
pertinent records from the Surgeon Generals office.  In April 
2005 the JSRRC sent a response to another request for records 
indicating that Morning Reports for the Veteran's battalion 
(143rd Tank) were searched and were negative for any 
pertinent records for a shell fragment wound of the Veteran's 
right leg and neck from September to November 1952.  The 
National Personnel Records Center (NPRC) also sent a letter 
in July 2005 reflecting that the Veteran's service department 
records were most likely destroyed and that they were unable 
to reconstruct any records from the available evidence. An 
October 2005 USCRUR letter also indicated that they were 
unable to locate any records listing the Veteran, an R. 
Trudeau or Captain Gold or Goldman as casualties listed in 
1952.  A June 2006 response from the JSRRC stated noted that 
there are no clinical or outpatient medical records on file 
at Brooke Army Medical Center prior to 1957.

In an April 2009 Memorandum the VSR/JSRRC (Joint Services 
Records Research Center) Coordinator discussed VA's inability 
to confirm claimed stressors or verify claimed injuries.   
She indicated that the Veteran's Personnel and Service 
Treatment Records were not available for review as they were 
destroyed in the fire at the NPRC.  She noted that while the 
Veteran provided a DD 214 that showed Korean Service as well 
as receipt of a Purple Heart, there was no corrected DD 215 
of record by the Service Department verifying that 
corrections were made to the original  DD 214, which was 
already of record in the claims file.  The Coordinator 
concluded that based on review of all available official 
documents, the veteran never received any combat medals.  She 
noted that while the Veteran named two individuals who he 
reported died in Korea, Social Security Administration 
records showed that these individuals did not die until 1997 
and 1999.  She also indicated that requests for morning 
reports and SGO's for 143 Tank Battalion did not result in 
any evidence that was able to verify the claimed inservice 
injury.	 

The Veteran testified at his February 2010 hearing that he 
was in Korea for approximately 1 month in 1952.  While he 
confirmed having been with the 143rd Tank Battalion, he now 
indicated that he served in a different Tank Battalion while 
in Korea, either "120 or 130-something" but could not 
recall the actual unit number.  He also was unable to 
remember the name of the ship from which they debarked and 
unloaded tanks to Korea.  He did not recall the details of 
his mortar injury but said 17-18 others were hurt.  He said 
he was returned to Germany for treatment of the wounds and 
later had more shrapnel removed at Fort Sam.  His son also 
provided testimony and said his father told them that he was 
not allowed to bring a camera to Korea because the military 
did not want them to take pictures.  He clarified that his 
father was with a Richard Trudeaux (spelled phonetically) at 
the time of the mortar attack that wounded him.  This 
individual was apparently killed along with 16 others.  His 
son also brought photos of a case which appeared to contain 
various service medals belonging to his father. 

As noted above, numerous reports from the Joint Services 
Records Research Center (JSRRC) and National Personnel 
Records Center (NPRC) indicate that the Veteran's only 
foreign service was in Germany.  The lone service treatment 
record, the report of the January 1954 separation 
examination, indicates that the Veteran did not have any 
injuries or wounds noted on separation from service.  In 
essence, the available service department records do not 
indicate that he ever served in Korea or that he received the 
Purple Heart.

Accordingly the Board finds that the Veteran's statements 
with respect to his service history, in particular, to his 
combat experiences in Korea, can not be found credible.  
Although he is competent to describe his service history in 
terms of the events said to have happened to him, and readily 
observable conditions (such as shrapnel wound, hearing loss 
and tinnitus), such history lacks credibility when weighed 
against the officially confirmed evidence which is of record 
as described above.  The preponderance of the officially 
confirmed evidence reflects that the Veteran had no service 
in Korea and that he did not receive the Purple Heart.

B. Service Connection for Right Leg and Neck Shrapnel Wounds

The only available service treatment record in the claims 
folder is the report of a January 1954 separation 
examination.  Findings on physical examination indicated that 
the Veteran's neck, spine and lower extremities were each 
evaluated as normal.  Physical examination did not reveal any 
identifying body marks or scars, and there was no notation 
indicating any type of shrapnel injury.  

There are also no records showing any treatment for shrapnel 
wounds or residuals thereof until many decades after 
separation in 1954.  This lengthy period without treatment is 
evidence against a finding of continuity of symptomatology, 
and it weighs heavily against the claims.  See Maxson v. 
West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. 
Cir. 2000) (service incurrence may be rebutted by the absence 
of medical treatment of the claimed condition for many years 
after service).  

Here, private records from 2004 address treatment following a 
stroke in December 2003, with no mention of the shrapnel 
injury.  A Vet Center report from May 2004 was noted to give 
a history of the Veteran having received shrapnel wounds to 
his right leg while serving with the 143rd Tank battalion, 
and a history of combat for approximately 1 1/2 to 2 months.  
No significant findings regarding the shrapnel residuals were 
reported.  

In a November 2005 private medical record, it is noted that 
prior to a December 2003 stroke the Veteran had no past 
medical history.  The Veteran reportedly stated on admission 
that his only surgery was the removal of some shrapnel in 
1953.  The doctor noted that the Veteran had the scars at the 
nape of his neck and right calf.  The Board finds the 
foregoing private medical opinion to have very limited 
probative value as it is merely a recitation of the Veteran's 
self-reported and unsubstantiated medical history of how he 
received these scars.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history is not 
transformed into medical evidence simply because it was 
transcribed by a medical professional).

VA treatment records dated in June 2006 note that a physical 
examination revealed that the Veteran's neck was supple and 
had no adenopathy.  His extremities had no edema and 
peripheral pulses were palpable.  Except for the November 
2005 private medical opinion which did note scars, there is 
no other evidence in the treatment records of any scarring 
from shrapnel wounds, or any other source.

In a June 2006 buddy statement, the author indicated that he 
spoke to the private physician who provided the November 2005 
private medical opinion and that the physician specifically 
told him he provided no treatment to the Veteran for shrapnel 
wounds and that he had no intention of passing judgment on 
these disabilities, but that the Veteran "had scars from the 
shrapnel wounds."  The Board finds it significant that the 
person submitting the buddy statement did not indicate that 
he had served with the Veteran; did not indicate the nature 
of his relationship with the Veteran; and did not provide any 
basis for his support of the Veteran's allegations.  This 
buddy statement is of little probative value on the question 
of whether the Veteran served in Korea or has a currently 
diagnosed residual disability of shrapnel wounds as it is 
merely hearsay of a recitation of the Veteran's self-reported 
and unsubstantiated service and medical history.  See 
LeShore, supra.

The Board notes the statement submitted by the Veteran's wife 
in November 2005, alleging that she witnessed the Veteran 
receive a medical procedure a few months after separation 
from service to remove some of the shrapnel from his leg 
while stationed at Fort Sam in San Antonio.  This statement 
standing alone is of little probative value, where the bulk 
of the credible evidence from the available service 
department documents and unit reports are negative for such 
an injury having taken place in service.

At his February 2010 hearing the Veteran reiterated the 
history of having shrapnel injuries to his neck and right 
leg, alleged to have taken place in service.  He showed to 
the undersigned Veteran's Law Judge what appeared to be old 
scarring on his right leg.  It was a near perfect circle-
shaped indentation in the flesh, approximately just above 
midway between the knee and ankle.  There is no record in the 
file indicating any complaints or findings of actual pain or 
disability related to the leg scar.  The Veteran described 
the scar on his neck as being harder to detect because it is 
right on the crease of the neck.  During his hearing the 
Veteran indicated that the neck did not hurt.  

Based on a review of the foregoing, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for residuals of shell fragment wounds to the 
right leg and neck.  

The negative evidence in this case outweighs the positive.  
As discussed earlier, the preponderance of the evidence 
reflects no combat service or injury in Korea, and the lay 
evidence of such is deemed limited and less than credible.  
There is no competent medical evidence linking any residual 
disability in the right leg or neck to active service, other 
than that which is reliant on the non-credible lay evidence.  

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection a 
right leg shrapnel wound and a neck shrapnel wound is not 
warranted.  Gilbert, 1 Vet App. at 57-58; 38 U.S.C.A. § 5107 
(b), 38 C.F.R. § 3.102.

C. Service Connection for Hearing Loss and Tinnitus

The Veteran seeks service connection for hearing loss and 
tinnitus disabilities.  He claims that he presently suffers 
from hearing loss and tinnitus as a result of noise exposure 
from small arms fire, incoming and outgoing artillery, bombs, 
and mines during service.  He also stated that a combat zone 
is a very noisy place and that when an artillery shell 
explodes near you, your ears ring.  It was also pointed out 
in his February 2010 hearing that his exposure also included 
noise from tanks, both in Germany and in Korea, which 
resulted in hearing loss and tinnitus.  (The rest of the 
hearing primarily focused on matters concerning the attempts 
to verify combat service).

Where certain chronic diseases, including sensorineural 
hearing loss, become manifest to a degree of 10 percent 
within one year from the date of separation from service, 
such disease shall be considered to have been incurred or 
aggravated by such service, notwithstanding there is no 
evidence of that disease during service. 38 U.S.C.A. §§ 1101, 
1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.

The lone service treatment record, specifically the January 
1954 separation examination indicates that the Veteran was 
not given an audiometer hearing testing on separation, but 
that he had 15/15 hearing bilaterally.  No diagnoses of any 
type of hearing loss or tinnitus were made.  Personnel 
records show that the Veteran was a light vehicle operations 
mechanic assigned to the 143rd tank battalion in Germany.

There are no records showing any treatment for hearing loss 
or ear problems (including tinnitus) within one year of his 
discharge in January 1954, nor for many decades after 
service.  This lengthy period without treatment is evidence 
against a finding of continuity of symptomatology, and it 
weighs heavily against the claims.  See Maxson, supra.  VA 
treatment records from 2006 note that a hearing test was 
needed in June 2006, but there is no mention of hearing loss 
or tinnitus in the problem list or elsewhere in these 
records, nor is there any such evidence in the private 
records or Vet Center records from 2004.

The evidence partially favorable to the claim consists of the 
December 2007 VA examination report which diagnosed mild to 
profound sensorineural hearing loss from 1000 to 4000 Hertz 
bilaterally, and tinnitus.  The examiner noted that the 
Veteran's noise history consisted of exposure to gunfire and 
artillery during service and from a mill as a civilian.  The 
examiner noted that it appears no hearing test was performed 
on separation.  Therefore, with no evidence to the contrary, 
it is the opinion of the examiner that it is at least as 
likely as not that the Veteran's hearing loss and tinnitus 
may have had its origins during military service.  

The Board has concluded that the Veteran did not serve in 
Korea and did not receive the Purple Heart.  Accordingly, 
there is no probative evidence of record to support a finding 
that the Veteran was exposed to combat-related acoustic 
trauma while in-service as he claims, or a finding that his 
claimed hearing loss or tinnitus incurred during service. 

As discussed above, with respect to the claimed shrapnel 
wounds, the statement from the private physician, the buddy 
statement and the statement from the Veteran's wife are of 
limited probative value.

The December 2007 VA examiner based his opinion on an 
incorrect factual basis (the Veteran's statements) regarding 
the Veteran's noise exposure during service.  In fact, the 
Veteran did not have service in Korea or any other zone of 
conflict and was therefore not exposed to gunfire and 
artillery noise as noted by the examiner.  See Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based 
on an inaccurate factual premise is not probative.)  Thus, 
the Board finds that this VA examination report has no 
probative value with respect to the etiology of the Veteran's 
hearing loss and tinnitus.

The Board finds it quite pertinent that the first medical 
records to show hearing loss and tinnitus are dated more than 
50 years after the Veteran was discharged from active service 
and more than 50 years from when his combat noise exposure 
during service allegedly occurred.  The passage of more than 
50 years before any evidence of the disability is of record 
weighs heavily against a finding that such disabilities are 
related to service on a direct basis.  See 38 C.F.R. §§ 
3.307, 3.309.  See Savage v. Gober, 10 Vet. App. 488 (1997); 
see also Maxson v. West, 12 Vet. App. 453, 459 (1999).  Thus 
even considering the Veteran's contentions that his having 
hearing loss is in part due to exposure to noise from tanks 
during service (which is confirmed), no medical professional 
has provided evidence supporting such a conclusion and these 
contentions are far outweighed by the lack of evidence of any 
hearing loss or tinnitus for more than 50 years.  

The negative evidence in this case far outweighs the 
positive.  There is no competent credible evidence that the 
Veteran was ever exposed to combat related acoustic trauma 
during service and the first diagnoses of hearing loss and 
tinnitus is more than 50 years post-service; well after the 
one-year presumptive period from discharge from service.  See 
38 C.F.R. §§ 3.307, 3.309.

The preponderance of the evidence is against the claimed 
hearing loss and tinnitus; there is no doubt to be resolved; 
and service connection is not warranted.  Gilbert v. 
Derwinski, 1 Vet. App. at 57-58.

D. Service Connection for PTSD

The Veteran seeks service connection for PTSD that he claims 
is related to his service in Korea.  The Veteran contends 
that on October 3, 1952, he was wounded and transferred back 
to Germany when his battalion was wiped out and his commander 
was killed in Korea. (In fact, the morning report from his 
unit shows that he reported to his unit in Germany on 
September 2, 1952.)  He also contends that he had additional 
shrapnel removed at Brooke General Hospital in early 1954.

Establishment for service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor. 38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

As to claims of entitlement to service connection for PTSD 
pending before VA on or after October 29, 2008, a grant of 
service connection requires the following: (i) if the 
evidence establishes a diagnosis of PTSD during service and 
the claimed stressor is related to that service, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran 's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor; (ii) medical 
evidence diagnosing PTSD in accordance with 38 C.F.R. § 
4.125(a); (iii) medical evidence establishing a link between 
current symptoms and an in-service stressor; and (iv) 
credible supporting evidence that the claimed in-service 
stressor occurred. 38 C.F.R. § 3.304(f).  The provisions of 
38 C.F.R. § 4.125(a) require that a diagnosis of a mental 
disorder conform to the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th 
Edition (1994) (DSM IV).

While the Veteran was not provided notice of this change in 
law, the Board finds this lack of notice harmless error 
because the change is more favorable to the claimant and 
could only be of help to him in establishing his claim.  
Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

If the claimed stressor is not combat-related, its occurrence 
must be corroborated by credible supporting evidence.  See 
Cohen, 10 Vet. App. at 142.  Such evidence need not be found 
in the service records.  Pentecost v. Principi, 16 Vet. App. 
at 127.  However, "the noncombat veteran's testimony alone is 
insufficient proof of a stressor."  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  Similarly, "credible supporting 
evidence of the actual occurrence of an in-service stressor 
cannot consist solely of after-the-fact medical nexus 
evidence."  Id, at 395-96.  Corroboration does not require, 
however, that there be corroboration of every detail 
including the appellant's personal participation in the 
activity."  Pentecost, 16 Vet. App. at 128.

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the Veteran served, the Veteran's 
military records, and all pertinent medical and lay evidence. 
38 U.S.C.A. § 1154(a).

The Veteran has been diagnosed with PTSD.  In a VA 
examination report dated in November 2005, it is noted that 
the Veteran meets the DSM-IV diagnostic criteria for PTSD.  A 
diagnosis of chronic PTSD was given.

As previously discussed, the Veteran's available service 
personnel and medical records do not corroborate his claims 
that he served in Korea.  His official DD-214 does not 
indicate service in Korea or any medals denoting combat, 
including the Purple Heart.  Personnel records indicate that 
the Veteran's only foreign service was in Germany.

His lone service treatment record (the report of the January 
1954 separation examination) is negative for any findings of 
psychiatric abnormalities.  There is also no medical evidence 
of a psychosis shown within one year of discharge.  The 
earliest evidence of any psychiatric problem is shown in a 
May 2004 Vet center report which recited the Veteran's given 
history of combat exposure for about a month and a half to 
two months in Korea, while stationed with the 143rd Tank 
Battalion, and noted findings on examination suggestive of 
PTSD, depression and possible senile dementia.  Lay 
statements submitted by various family members in May 2004 
and elsewhere suggested that the Veteran had a very long 
history of violent and impulsive behavior towards others, 
particularly family members, and they suggested that his 
behavior may have been due to PTSD.  In testimony delivered 
in February 2010 the Veteran linked his claimed PTSD to 
combat.  

As previously discussed, several attempts to acquire 
additional personnel and medical records for the Veteran from 
the JSRRC and NPRC in an effort to verify the Veteran's 
claimed service, failed to verify the claimed stressors or 
the Veteran's circumstances of service.  Likewise, the RO 
attempted to verify whether the Veteran received treatment at 
Brooke Army Medical Center, however in a June 2006 response 
from the JSRRC it was noted that there are no clinical or 
outpatient medical records on file at Brooke Army Medical 
Center prior to 1957.

Since it has not been shown that the Veteran engaged in 
combat with the enemy, any alleged in-service stressors must 
be supported with credible evidence.  See Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993) see also Cohen v. Brown, 10 Vet. App. 
128 (1997).  In this regard, the Board notes that the 
Veteran's official service personnel records do not 
corroborate that he was in the places he alleges that he was, 
or that he participated in the stressful events he alleges.  
While a June 2006 buddy statement is of record that notes 
that the Veteran received shrapnel wounds in Korea, there is 
no indication of the basis for that statement. As discussed 
above, these types of statements are of limited to no 
probative value; they do not corroborate the specific 
stressors claimed.

Although the Veteran has been diagnosed with PTSD, his 
diagnosis is based on his reported, but uncorroborated, 
history of non-combat stressors.  To warrant service 
connection for PTSD, 38 C.F.R. § 3.304(f) provides that the 
diagnosis must conform to 38 C.F.R. § 4.125(a), and must be 
based either on a claim or account of events during 
demonstrated combat, or on verified stressors.  No probative 
weight may be assigned to a diagnosis of PTSD based on the 
Veteran's non-credible account of combat participation or 
unverified stressors.

The negative evidence in this case outweighs the positive.

The holding in Pentecost v. Principi, 16 Vet. App. 124 (2002) 
provides that a veteran need not corroborate a non-combat 
stressor of enemy rocket attacks on a base where his unit was 
stationed with evidence of his physical proximity to, or 
firsthand experience with, the attacks, but rather that his 
presence with the unit at the time the attacks occurred 
corroborates his statement that he experienced such attacks 
personally.  The record here does not allow for application 
of the liberalized standard for such claims established in 
Pentecost since there is no independent evidence that the 
Veteran was subjected to enemy attack, or that he even served 
in Korea during the Korean Conflict.

The Board finds that there is no credible supporting evidence 
that the claimed in-service stressors occurred, and there is 
no medical evidence of a confirmed diagnosis of PTSD which is 
based on a verified stressor.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for PTSD 
is not warranted.  Gilbert, 1 Vet. App. at 57-58.



ORDER

Entitlement to service connection for a right leg shrapnel 
wound is denied.

Entitlement to service connection for a neck shrapnel wound 
is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for PTSD is denied.


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


